Exhibit 10.1
Indemnification Agreement
     This Agreement, made and entered into this __day of ___, 20__
(“Agreement”), by and among Biogen Idec Inc., a Delaware corporation (the
“Company”), and __________ (“Indemnitee”):
     WHEREAS, it is reasonable, prudent and necessary for the Company to
obligate itself to indemnify, and to advance expenses on behalf of, its
directors and officers to the fullest extent permitted by applicable law so that
they will serve or continue to serve the Company free from undue concern that
they will not be so indemnified; and
     WHEREAS, Indemnitee is willing to serve as a director and/or an officer of
the Company on the condition that Indemnitee be so indemnified;
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:

1.   Services by Indemnitee. Indemnitee agrees to serve or to continue to serve,
as the case may be, as a director and/or an officer of the Company. Indemnitee
may at any time and for any reason resign from such position (subject to any
contractual obligation under any other agreement or any obligation imposed by
operation of law).   2.   Indemnification — General. The Company shall indemnify
and advance Expenses (as hereinafter defined) to Indemnitee to the fullest
extent permitted by applicable law in effect on the date hereof and as amended
from time to time subject to the terms and conditions of this Agreement. For the
avoidance of doubt, the indemnification obligations of the Company under this
Agreement shall apply to (i) claims for monetary damages against Indemnitee in
respect of an alleged breach of fiduciary duties, to the fullest extent
permitted under Section 145 of the Delaware General Corporation Law as in
existence on the date hereof and as amended from time to time and
(ii) Indemnitee’s participation, by reason of Indemnitee’s Corporate Status (as
hereinafter defined), as a witness or other participant in any Proceeding to
which Indemnitee is not a party. The indemnification obligations of the Company
in this Agreement shall continue after such time as Indemnitee ceases to be a
director or an officer of the Company, subject to the terms and conditions of
this Agreement.   3.   Proceedings Other Than Proceedings by or in the Right of
the Company. Indemnitee shall be entitled to the rights of indemnification
provided in this Section 3 if, by reason of Indemnitee’s Corporate Status,
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding (as hereinafter defined), other than a Proceeding by or in the right
of the Company. Pursuant to this Section 3, Indemnitee shall be indemnified with
respect to, and held harmless from and against, all Expenses, judgments,
penalties, fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, penalties, fines and amounts paid in settlement)
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company and, with respect to any criminal
Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

1



--------------------------------------------------------------------------------



 



4.   Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 4 if, by reason of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding brought by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 4,
Indemnitee shall be indemnified with respect to, and held harmless from and
against, all Expenses (including all interest, assessments and other charges
paid or payable in connection with or in respect of such Expenses) reasonably
incurred by Indemnitee or on behalf of Indemnitee in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Company; provided, however, that indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company if, and only to
the extent that, the Court of Chancery of the State of Delaware, or the court in
which such Proceeding shall have been brought or is pending, shall determine
that such indemnification may be made.   5.   Mandatory Indemnification.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to (or a
participant in) and is successful, on the merits or otherwise, in defense of any
Proceeding, Indemnitee shall be indemnified with respect to, and held harmless
from and against, all Expenses reasonably incurred by Indemnitee or on behalf of
Indemnitee in connection therewith. If Indemnitee is not wholly successful in
defense of such Proceeding but is successful, on the merits or otherwise, as to
one or more but less than all claims, issues or matters in such Proceeding, the
Company shall indemnify Indemnitee against all Expenses reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection with each successfully
resolved claim, issue or matter. For purposes of this Section 5 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, on substantive or procedural grounds,
shall be deemed to be a successful result as to such claim, issue or matter.  
6.   Partial Indemnification. If Indemnitee is entitled under any provision of
this agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, penalties, fines and amounts paid in settlement (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses, judgments, penalties, fines and amounts paid in
settlement) incurred by Indemnitee or on behalf of Indemnitee in connection with
such Proceeding or any claim, issue or matter therein, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
that portion thereof to which Indemnitee is entitled.   7.   Advancement of
Expenses. The Company shall advance all Expenses reasonably incurred by or on
behalf of Indemnitee in connection with any Proceeding within twenty (20)
business days after the receipt by the Company of a written statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses. Such advances (i) shall be unsecured and interest free, (ii) shall be
made without regard to Indemnitee’s ability to repay the advances, (iii) shall
continue until such time (if any) as there is a final judicial determination
that Indemnitee is not entitled to indemnification and (iv) shall in all cases
be subject to the terms and conditions of this Agreement. In the event that it
is ultimately determined that Indemnitee is not entitled to be indemnified for
any Expenses advanced to Indemnitee, then the Company shall be entitled to be
reimbursed, within one hundred and eighty (180) days of such determination, by
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid.

2



--------------------------------------------------------------------------------



 



8.   Procedure for Determination of Entitlement to Indemnification.

  a.   To obtain indemnification under this Agreement, Indemnitee shall submit
to the Company a written request for indemnification at such time as determined
by Indemnitee in Indemnitee’s sole discretion; provided, however, that the
failure of Indemnitee to so notify the Company shall not relieve the Company of
any obligation which it may have to the Indemnitee under this Agreement or
otherwise except to the extent that any delay in such notification actually and
materially prejudices the Company. Upon such written request for
indemnification, Indemnitee’s entitlement to indemnification shall be determined
by the procedures set forth in Sections 8(b) through 8(e) and Section 9 hereof.
    b.   Promptly upon receipt of such a request for indemnification, the
Secretary of the Company shall advise the Board in writing that Indemnitee has
requested indemnification. Upon written request by Indemnitee for
indemnification, a determination with respect to Indemnitee’s entitlement to
indemnification shall, if required by applicable law, be made in the specific
case as follows: (i) if requested by Indemnitee, by Independent Counsel, or
(ii) if no request is made by Indemnitee for a determination by Independent
Counsel, (A) by the Board by a majority vote of the Disinterested Directors,
even though less than a quorum, or (B) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum, or (C) if there are no Disinterested Directors or the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee, or (D) if a
quorum of Disinterested Directors so directs, by the stockholders of the
Company. If it is so determined that Indemnitee is entitled to indemnification,
the Company shall pay Indemnitee within twenty (20) business days after such
determination any then known amounts with respect to which it has been so
determined that Indemnitee is entitled to indemnification hereunder and will pay
any other amounts thereafter incurred for which Indemnitee is entitled to
indemnification within twenty (20) business days of the Company’s receipt of
reasonably detailed invoices for such amounts.     c.   The Company and
Indemnitee shall each cooperate with the person, persons or entity making the
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or protected by
the work-product doctrine or otherwise protected from disclosure and which is
reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or Expenses (including attorneys’ fees and
disbursements) reasonably incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Company hereby agrees to indemnify and hold Indemnitee
harmless therefrom.     d.   In the event the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 8(b)
hereof, the Independent Counsel shall be selected as provided in this
Section 8(d). If a Change of Control shall not have occurred within two years
prior to the date of the commencement of the Proceeding for which
indemnification is claimed, the Independent Counsel shall be selected by the
Board of Directors, and the Company shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected. If a Change
of Control shall have so occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall

3



--------------------------------------------------------------------------------



 



      request that such selection be made by the Board of Directors, in which
event the preceding sentence shall apply), and Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected. In either event, Indemnitee or the Company, as the case may be, may,
within ten (10) days after such written notice of selection shall have been
given, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 16 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. If such written objection is so made and substantiated,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until such objection is withdrawn or a court has determined that such
objection is without merit.     e.   If, within thirty (30) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 8(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware for resolution of any objection which shall have been
made by the Company or Indemnitee to the other’s selection of Independent
Counsel or for the appointment as Independent Counsel of a person selected by
the Court or by such other person as the Court shall designate, and the person
with respect to whom all objections are so resolved or the person so appointed
shall act as Independent Counsel under Section 8(b) hereof. The Company shall
pay any and all fees and expenses of Independent Counsel reasonably incurred in
connection with acting pursuant to Section 8(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this
Section 8, regardless of the manner in which such Independent Counsel was
selected or appointed.

9.   Presumptions and Effect of Certain Proceedings.

  a.   In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 8(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including its board of directors, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
the fact that the Company (including its board of directors, independent legal
counsel or stockholders) has determined that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct. The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

4



--------------------------------------------------------------------------------



 



  b.   If the person, persons or entity empowered or selected under Section 8 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within ninety (90) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement(s) not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.     c.   [For Directors’ version: For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Company or relevant
enterprise, including financial statements, or on information supplied to
Indemnitee by the officers, employees, or committees of the board of directors
of the Company or relevant enterprise in the course of their duties, or on the
advice of legal counsel for the Company or relevant enterprise or on information
or records given in reports made to the Company or relevant enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Company or relevant enterprise.] [For
Officers’ version: For purposes of any determination of good faith, Indemnitee
shall be deemed to have acted in good faith if Indemnitee’s action is based on
the records or books of account of the Company or relevant enterprise, including
financial statements (other than such books and records prepared by, or under
the supervision and control of, Indemnitee), or on information supplied to
Indemnitee by the other officers or employees of the Company or relevant
enterprise in the course of their duties who were not working under Indemnitee’s
supervision, or on the advice of legal counsel for the Company or relevant
enterprise or on information or records given in reports made to the Company or
relevant enterprise by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Company or
relevant enterprise.] The provisions of this Section 9(c) shall not be deemed to
be exclusive or to limit in any way the other circumstances in which Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.     d.   The knowledge or actions, or failure to act, of any other
officer, director, agent or employee of the Company or relevant enterprises
shall not be imputed to Indemnitee in a manner that limits or otherwise
adversely affects Indemnitee’s rights hereunder.

10.   Additional Procedures

  a.   Indemnitee agrees promptly to notify the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder. The failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement or otherwise.  
  b.   So long as there shall not have occurred a Change in Control, the
Company, in its sole discretion, will be entitled to participate in any
Proceeding at its own expense and, except as provided below, to assume the
defense of, and to settle, such Proceeding. After notice from the Company to
Indemnitee of its election so to assume the defense thereof, the Company will
not be liable to Indemnitee under this Agreement for any legal or other Expenses
subsequently incurred by Indemnitee in connection with the defense thereof other
than

5



--------------------------------------------------------------------------------



 



      reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ its counsel in such Proceeding but the
fees and Expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of Indemnitee unless
(i) the employment of counsel by Indemnitee has been authorized by the Company,
(ii) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of the defense of
such Proceeding or (iii) the Company shall not in fact have employed counsel to
assume the defense of such Proceeding, in each of which cases the fees and
Expenses of counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which Indemnitee shall have made the conclusion provided
for in clause (ii) of the immediately preceding sentence.     c.   Indemnitee
shall not compromise or settle any claim or Proceeding, release any claim, or
make any admission of fact, law, liability or damages with respect to any losses
for which indemnification is sought hereunder without the prior written consent
of the Company, which consent shall not be unreasonably withheld (subject to the
terms and conditions of this Agreement, including any determination required by
Section 8 of this Agreement or by applicable law). The Company shall not be
liable for any amount paid by Indemnitee in settlement of any Proceeding or any
claim therein, unless the Company has consented to such settlement or
unreasonably withholds consent to such settlement.

11.   Remedies of Indemnitee.

  a.   In the event that (i) a determination is made pursuant to Section 8 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, or (iii) payment of indemnification is not made within twenty
(20) business days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication by
the Court of Chancery of the State of Delaware, or any other court of competent
jurisdiction, of his entitlement to such indemnification or advancement of
Expenses.     b.   In the event that a determination shall have been made
pursuant to Section 8(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 11
shall be conducted in all respects as a de novo trial on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination. If a
Change of Control shall have occurred, in any judicial proceeding commenced
pursuant to this Section 11, the Company shall have the burden of proving that
Indemnitee is not entitled to indemnification.     c.   If a determination shall
have been made pursuant to Section 8(b) of this Agreement that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding commenced pursuant to this Section 11, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading in connection
with the request for indemnification or (ii) a prohibition of such
indemnification under applicable law.     d.   In the event that Indemnitee,
pursuant to this Section 11, seeks a judicial adjudication of Indemnitee’s
rights under, or to recover damages for breach of, this Agreement, Indemnitee

6



--------------------------------------------------------------------------------



 



      shall be entitled to recover from the Company, and shall be indemnified by
the Company for and held harmless from and against, any and all Expenses
reasonably incurred by him in such judicial adjudication if Indemnitee is
successful, in whole or in part, in prosecuting such claim.

12.   Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

  a.   The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
Certificate of Incorporation, the Company’s By-Laws, any agreement, vote of
stockholders or resolution of directors of the Company, or otherwise.
Indemnitee’s rights under this Agreement are present contractual rights that
shall fully vest upon Indemnitee’s first service as a Covered Person. To the
extent that a change in the General Corporation Law of the State of Delaware,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
Certificate of Incorporation or By-Laws and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
    b.   In the event of any payment by the Company under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, and Indemnitee hereby agrees, as a condition to
obtaining any advancement or indemnification from the Company, to assign all of
Indemnitee’s rights to obtain from any other person or entity any such amounts
to the extent that they have been paid to or for the benefit of Indemnitee as
advancement or indemnification under this Agreement and are adequate to
indemnify Indemnitee with respect to the costs, Expenses or other items to the
full extent that Indemnitee is entitled to indemnification or other payment
hereunder; and Indemnitee shall (upon request by the Company) execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
or enforce such rights.     c.   The Company shall not be liable under this
Agreement to pay or advance to Indemnitee any amounts otherwise indemnifiable
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.    
d.   The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee in respect of or relating to Indemnitee’s service at the request of
the Company as a director, officer, employee, fiduciary, representative, partner
or agent of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise shall be reduced by any amount Indemnitee has
actually received as payment of indemnification or advancement of Expenses from
such other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise.

7



--------------------------------------------------------------------------------



 



13.   Employment Rights; Successors; Third Party Beneficiaries.

  a.   This Agreement shall not be deemed an employment contract between the
Company and Indemnitee. Indemnitee specifically acknowledges that with respect
to Indemnitee’s service as a director and/or an officer, Indemnitee may be
removed as a director and/or an officer at any time in any manner permitted by
the Company’s Certificate of Incorporation and By-laws and the General
Corporation Law of the State of Delaware. The foregoing notwithstanding, this
Agreement shall continue in force as provided above after Indemnitee has ceased
to serve as a director and/or an officer of the Company.     b.   The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would have been
required to perform in the absence of any succession. This Agreement shall be
binding upon the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and Indemnitee’s heirs, executors and administrators.

14.   Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.   15.   Exceptions to Right of Indemnification or
Advancement of Expenses.

  a.   Except as provided in Section 11(d) of this Agreement, Indemnitee shall
not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding brought by Indemnitee, or any claim
therein, unless the bringing of such Proceeding or making of such claim shall
have been approved by the Board of Directors of the Company.     b.   If
Indemnitee is a participant in a Proceeding with any other person(s) for whom
the Company is required to indemnify or advance Expenses with respect to such
Proceeding, the Company shall not be required to indemnify against or advance
Expenses for more than one law firm to represent collectively Indemnitee and
such other person(s) in respect of the same matter unless the representation of
Indemnitee and such other person(s) gives rise to an actual or potential
conflict of interest.

8



--------------------------------------------------------------------------------



 



16.   Definitions. For purposes of this Agreement:

  a.   “Board of Directors” refers to the board of directors of the Company.    
b.   “Change in Control” means:

  (1)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 and the
rules and regulations promulgated thereunder (collectively, the “1934 Act”)) (a
“Person”), directly or indirectly, of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the 1934 Act) of 20% or more of either (i) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this part (1), the following acquisitions shall not constitute a
Change of Control: (i) any acquisition directly from the Company or any
acquisition from other stockholders where (A) such acquisition was approved in
advance by the Board of Directors and (B) such acquisition would not constitute
a Change of Control under part (2) or part (4) of this definition, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (iv) any acquisition by any corporation pursuant
to a transaction that complies with clauses (i), (ii) and (iii) of part (4) of
this definition; or     (2)   The acquisition by any Person, directly or
indirectly, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of 50% or more of either (i) the Outstanding
Company Common Stock or (ii) the Outstanding Company Voting Securities; or    
(3)   Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the stockholders, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board (or such committee thereof
that shall then have the authority to nominate persons for election as
directors) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies of consents by or on behalf of a
Person other than the Board of Directors; or     (4)   Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, immediately following such Business Combination, (i) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of,

9



--------------------------------------------------------------------------------



 



      respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors, providing for such
Business Combination; or     (5)   Approval by the stockholders of a complete
liquidation or dissolution of the Company.

  c.   “Corporate Status” describes the status of a person in his or her
capacity as a Covered Person; provided, however, that “Corporate Status” shall
not include any act or omission by such person during any time when such person
was not a “Covered Person”.     d.   “Covered Person” means a director or
officer of the Company (including, without limitation, one who serves at the
request of the Company as a director, officer, employee, fiduciary,
representative, partner or agent of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise).     e.  
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.     f.   “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees and costs of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding, including, but not
limited to, the premium for appeal bonds, attachment bonds or similar bonds.    
g.   “Independent Counsel” means a law firm, a member of a law firm or an
independent practitioner that is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to any such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional

10



--------------------------------------------------------------------------------



 



      conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.     h.   “Proceeding” includes any actual, threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened, pending or completed proceeding, whether brought by or in the right
of the Company or otherwise and whether civil, criminal, administrative or
investigative in nature, in which Indemnitee was, is, may be or will be involved
as a party, witness or otherwise, by reason of Indemnitee’s Corporate Status, or
by reason of any action taken by him or of any inaction on Indemnitee’s part
while serving as a director and/or an officer of the Company, in each case
whether or not Indemnitee is acting or serving in any such capacity at the time
any liability or expense is incurred for which indemnification or advancement of
Expenses can be provided under this Agreement; except one initiated by an
Indemnitee pursuant to Section 11(d) of this Agreement to enforce Indemnitee’s
rights under this Agreement.

17.   Construction. Whenever required by the context, as used in this Agreement
the singular number shall include the plural, the plural shall include the
singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.   18.   Reliance;
Integration.

  a.   The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve or to continue to serve, as the case may be, as a director
and/or an officer of the Company, and the Company acknowledges that Indemnitee
is relying upon this Agreement in serving as a director and/or an officer of the
Company.     b.   This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.

19.   Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.   20.   Notice
Mechanics. All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed or (ii) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed:

  a.   If to Indemnitee to:

11



--------------------------------------------------------------------------------



 



  b.   If to the Company, to:

Biogen Idec Inc.
133 Boston Post Road
Weston, MA 02493
Attn: Corporate Secretary

21.   Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever with respect to any Proceeding or any claim, issue or
matter therein and the Company is jointly liable with Indemnitee for such
Proceeding, claim, issue or matter, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement or for reasonably incurred Expenses in connection with such claim, in
such proportion as is deemed fair and reasonable in light of all of the
circumstances of such Proceeding, claim, issue or matter in order to reflect
(i) the relative benefits received by the Company and Indemnitee as a result of
the event(s) or transaction(s) giving cause to such Proceeding, claim, issue or
matter and (ii) the relative fault of the Company (and their other officers,
directors, employees and agents) and Indemnitee in connection with such event(s)
or transaction(s).   22.   Governing Law; Submission to Jurisdiction;
Appointment of Agent for Service of Process. This Agreement and the legal
relations among the parties shall, to the fullest extent permitted by law, be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules. The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or otherwise
inconvenient forum.   23.   Headings. The headings of the paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.   24.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement.

[Signature Page Follows]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

            BIOGEN IDEC INC.
      By:           Name:           Title:           INDEMNITEE:
                       

13